Citation Nr: 1547535	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability evaluation for incomplete fusion of the posterior element (back disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from January 2004 to April 2004, June 2004 to March 2005 and September 2005 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

When this case was before the Board in May 2013, it was remanded for further development.  It is now before the Board for further appellate action.
 
As explained more thoroughly in the May 2013 Board Remand, the Board finds that the issues before the Board include increased evaluation for PTSD and his back disability and are not claims for higher initial evaluations.  Furthermore, the Veteran has filed and appealed a claim for entitlement to TDIU.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 remand, the Board directed that the Veteran be given one more opportunity to appear for VA examinations due to confusion with the Veteran's current address.  The Board specifically mandated that the RO attempt to ascertain the current address of the Veteran and that the attempt to obtain the current address be documented.  After determining the most current address, the RO should then schedule the Veteran for the examinations requested with notification of the scheduling being placed in the claims folder.  The RO did not document its attempt to ascertain the Veteran's mailing address.  Instead, the RO continued to use the same address that it had used before certification despite the fact that the Board used another address in April 2013.  The RO completed a VA examination inquiry but no notification letter of the examination to the Veteran was included in the claims file.  Once again, the Veteran did not appear for his scheduled examinations.  Because the RO did not document any attempts to verify the Veteran's address or include the notification letter sent to the Veteran in the claims file, it remains unclear whether the Veteran was given notice of the examinations.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain and confirm the current address of the Veteran.  All attempts to obtain a current address must be documented.  After determining the most current address for the Veteran, schedule the Veteran for the examinations requested below.  The letter notifying the Veteran of his examinations must be uploaded to his VBMS claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to assist in determining the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The relevant documents in the claims folder should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorders.  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  

The examiner is also requested to elicit a history from the Veteran regarding his education, training, and work history.  Then, the examiner is asked to address the Veteran's functional limitations due to his service-connected disability, particularly on his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  

3.  Schedule the Veteran for VA spine and neurological examinations to assist in determining the symptoms and severity of the service-connected incomplete fusion of the S1 posterior element.  The relevant documents in the claims file and all relevant medical records should be made available to the examiner for review in conjunction with the examination and the examiner is requested to review the file and pertinent medical records in conjunction with the examination and note such review. 

All tests and studies deemed necessary by the examiner should be performed.  The examiner should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis.  The examiner should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the thoracolumbar spine should be noted. 

The examiner should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.  

The examiner is also requested to elicit a history from the Veteran regarding his education, training, and work history.  Then, the examiner is asked to address the Veteran's functional limitations due to his service-connected disability, particularly on his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




